In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 12-807V
                              (E-Filed: October 22, 2013)

* * * * * * * * * * * * * * *
FRANCIS RAPA,               *                     UNPUBLISHED
                            *
             Petitioner,    *                     Special Master
                            *                     Hamilton-Fieldman
          v.                *
                            *                     Influenza Vaccination;
SECRETARY OF HEALTH AND     *                     Chronic Inflammatory Demyelinating
 HUMAN SERVICES,            *                     Polyneuropathy; Decision; Stipulation.

                            *
           Respondent.      *
* * * * * * * * * * * * * * *

Lawrence R. Cohan, Philadelphia, PA, for Petitioner.
Glenn MacLeod, Washington, DC, for Respondent.

                         DECISION AWARDING DAMAGES1

      On November 26, 2012, Petitioner, Francis Rapa, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that he suffered chronic inflammatory demyelinating
polyneuropathy, as a result of receiving an influenza vaccination.2

       1
          Because this decision contains a reasoned explanation for the undersigned’s
action in this case, the undersigned intends to post this decision on the United States
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. §
3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within
which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision
will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,

                                              1
        Respondent denies that Petitioner’s influenza vaccination caused Petitioner’s
chronic inflammatory demyelinating polyneuropathy, and/or any other injury.
Nonetheless, both parties, while maintaining their above stated positions, agreed in a
Stipulation, filed October 22, 2013, (“Stipulation”) that the issues before them can be
settled and that a decision should be entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $200,000.00 in the form of a check payable to Petitioner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. §300aa-15(a) to which Petitioner would be
       entitled.

Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa Hamilton-Fieldman
                                                 Lisa Hamilton-Fieldman
                                                 Special Master




codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2